AGREEMENT AND PLAN OF MERGER BY AND AMONG Flint Telecom Group, Inc., Flint Acquisition Corps. (A-E), China Voice Holding Corp. AND CVC Int’l Inc., Phone House Inc (California), Cable and Voice Corporation, StarCom Alliance Inc, Dial-Tone Communication Inc, and Phone House Inc. (Florida) DATED AS OF JANUARY 29, 2009 Page | AGREEMENT AND PLAN OF MERGER AND REORGANIZATION This Agreement and Plan of Merger and Reorganization made this date by and between Flint Telecom Group Inc., a Nevada Corporation ("PARENT"), Flint Acquisition Corps. (A-E), and/or assigns, each a wholly-owned subsidiary of Parent and a Florida Corporation, ("MERGER SUBS"), CVC Int’l Inc. a Florida Corporation (“CVC”), Phone House Inc, a California Corporation ("PHC"), Cable and Voice Corporation, A Florida Corporation (“C&V”), StarCom Alliance Inc, a Florida
